BLACKROCK FUNDS SM BlackRock Multi-Asset Real Return Fund (the “Fund”) SUPPLEMENT DATED MAY 12, 2 SUMMARY PROSPECTUS DATED NOVEMBER 27, 2013 Effective immediately, the following change is made to the Fund’s summary prospectus: The section in the summary prospectus captioned “Portfolio Managers” is deleted in its entirety and replaced with the following: Portfolio Managers Name Portfolio Manager of the Fund Since Title Philip Green 2012 Managing Director of BlackRock, Inc. Michael Fredericks 2012 Managing Director of BlackRock, Inc. Lutz-Peter Wilke, CFA 2012 Director of BlackRock, Inc. Justin Christofel, CFA 2012 Director of BlackRock, Inc. Sunder Ramkumar, CFA 2014 Managing Director of BlackRock, Inc. Shareholders should retain this Supplement for future reference. SPRO-MAIP-0514SUP
